Citation Nr: 0732314	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  03-20 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Christine M. Cote, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and Y.N.


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1968 to December 
1971.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.    

The Board decided this matter in May 2005.  In a June 2007 
Order from the U.S. Court of Appeals for Veterans Claims 
(Court), this matter was remanded to the Board for 
consideration of additional authority.   

As detailed below, the Board will reopen the appellant's 
claim in this decision.  The underlying claim for service 
connection for the cause of the veteran's death will be 
addressed in the REMAND portion of the decision below and 
will be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	In an unappealed May 1997 rating decision, the RO denied 
the appellant's claim for service connection for the cause of 
the veteran's death.  

2.	In an unappealed May 1998 rating decision, the RO denied 
the appellant's claim for service connection for the cause of 
the veteran's death.  

3.	The appellant has submitted new and material evidence 
pertaining to her claim for service connection for the cause 
of the veteran's death.  


CONCLUSIONS OF LAW

1.	A May 1997 RO rating decision that denied the appellant's 
claim for service connection for the cause of the veteran's 
death is final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 
20.200 (2007).   

2.	A May 1998 RO rating decision that denied the appellant's 
claim for service connection for the cause of the veteran's 
death is final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 
20.200 (2007).   

3.	New and material evidence has been submitted to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
appellant's claim, the Board has determined that the evidence 
supports a grant of the benefits sought (i.e., a reopening of 
the claim for service connection for the cause of the 
veteran's death).  Consequently, any lack of notice and/or 
development under the VCAA cannot be considered prejudicial 
to the appellant with regard to her claim to reopen here.    

        II.  The Claim to Reopen the Claim for Service 
Connection for 
        the Cause of the Veteran's Death

The veteran died in January 1997.  The death certificate 
listed the cause of death as arteriosclerotic heart disease, 
with depression and hypercholesterolemia as contributing 
causes of death.  At the time of his death, the veteran was 
not service connected for these or any other disorders.  

The appellant has claimed since March 1997 that the veteran's 
service relates to his death.  The RO denied this claim in 
two unappealed decisions dated May 1997 and May 1998.  As the 
appellant did not appeal either of these denials, these 
decisions became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2007).  

In November 2001, the appellant filed a claim to reopen her 
claim of service connection for the cause of the veteran's 
death.  In the June 2002 rating decision on appeal, the RO 
reopened the veteran's claim, but again denied the underlying 
claim.  

Following a review of the record, the Board agrees with the 
RO's June 2002 decision to reopen the claim for service 
connection for the cause of the veteran's death.  But, in 
contrast with the June 2002 rating decision, the Board finds 
additional development necessary here before deciding the 
underlying issue of whether the veteran's death related to 
his service.  See 38 U.S.C.A. §§ 1310, 1318 (West 2002); 38 
C.F.R. § 3.312 (2007).

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

As such, to address the merits of the appellant's underlying 
claim here, the Board must first decide whether VA has 
obtained new and material evidence since the final May 1998 
rating decision that denied the appellant's claim for service 
connection for the cause of the veteran's death.            

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2007).  New and material evidence cannot 
be cumulative or redundant.  Id.

Again, VA denied the appellant's claim in a final May 1998 
rating decision.  To determine whether new and material 
evidence has been submitted since then, the Board must 
compare the evidence of record at the time of the May 1998 
rating decision with the evidence of record received since 
that decision.  

	Evidence of Record Considered in the May 1998 Rating 
Decision 

The relevant evidence in May 1998 consisted of the 
appellant's statements, service medical records, and private 
medical records showing treatment for depression, 
hypercholesterolemia, and a heart disorder.   

In sum, the evidence in May 1998 demonstrated that the 
veteran then had the disorders which related to his death.  
But none of this evidence indicated at that time that these 
disorders related to service.  As such, VA denied the 
appellant's claim.  Again, this decision became final.  It is 
therefore not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	Evidence Submitted Since the May 1998 Rating Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the appellant's claim for 
service connection for the cause of the veteran's death is 
evidence that has been added to the record since the final 
May 1998 rating decision.  Since that decision, the RO has 
received: additional statements from the appellant and her 
representative; lay statements, received in July and 
September 2003 from the veteran's brother, aunt, and friend, 
which attest to the veteran's troubled mental state; a 
September 1970 letter to the veteran's parents from the 
veteran's commanding officer, thanking the family for the 
veteran's service, and noting that the veteran served as a 
supply specialist in a combat zone; an August 1995 medical 
examination report, pertaining to the veteran's civilian 
employment, which indicated no history of chronic illness; a 
January 1997 autopsy report; statements from service members, 
who served in the veteran's area of service, indicating 
combat involvement; medical journal articles addressing the 
connection between mental illness and heart disorders; a 
December 2002 letter from the veteran's treating physician 
noting the veteran's chronic depression; a psychologist's 
January 2003 letter which states that, based upon a review of 
the evidence of record, the veteran likely had post-traumatic 
stress disorder (PTSD) and that this disorder likely related 
to his heart disease; and a transcript of a September 2003 RO 
personal hearing. 

This evidence is certainly new evidence in the claims file.  
It was added to the claims file after the May 1998 final 
rating decision.  Moreover, the Board finds material the 
January 2003 psychologist's letter stating that the veteran 
likely had PTSD which related to his heart disease.  In 
short, this letter addresses the central unestablished fact 
necessary to substantiate the appellant's claim - that 
service related to the veteran's death.    

This letter is also particularly significant "when 
considered with previous evidence of record[.]"  In May 
1998, the medical evidence demonstrated that the veteran had 
depression for a long period of time, and that this 
depression related to the heart disease that ultimately and 
directly resulted in his death.  But, in May 1998, no medical 
evidence specifically connected a post-service disorder with 
service.  Now, however, the record contains such evidence.  
This new letter could help VA better assess the nature and 
etiology of the disorders that led to the veteran's death.  
This evidence is therefore not only new, but is material as 
well.  38 C.F.R. § 3.156(a).  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).  

Accordingly, the claim to reopen the claim for service 
connection for the cause of the veteran's death is granted.      

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in 
assessing claims to reopen, the Board must determine whether 
the veteran has been given adequate notice of the need to 
submit evidence or argument on that question, and an 
opportunity to address the question at a hearing, and, if 
not, whether the veteran is prejudiced thereby).  

In this matter, the Board finds remand appropriate.  
Additional notice is necessary on this specific claim 
regarding cause of death.  And additional medical evaluation 
is necessary into the central issue in this mater - whether 
the veteran incurred a psychiatric disorder in service that 
related to his depression, or to his heart disease.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for cause of the veteran's death is 
reopened.  


REMAND

As noted, the appellant claims that the veteran's service in 
Vietnam caused a psychiatric disorder that related ultimately 
to his death.     

Further medical inquiry and opinion is necessary to decide 
this issue.      

Accordingly, the case is REMANDED for the following action:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA, 
and its implementing regulations, court 
decisions, and VA directives is 
completed, to at least include a VCAA 
notice letter advising the appellant of 
the elements of her claim, the evidence 
necessary to substantiate the claim, and 
the respective obligations of VA and the 
appellant in obtaining that evidence.  
The appellant should also be requested to 
provide any evidence in her possession 
(not already submitted) that pertains to 
the claim.    

2.  The RO should ensure that a VA 
psychiatrist reviews the claims file, and 
renders an opinion on the nature, 
severity and etiology of any psychiatric 
disorder(s) the veteran had at the time 
of his death.      

3.  The reviewing psychiatrist should 
advance an opinion as to the likelihood 
(likely, at least as likely as not, not 
likely) that the veteran incurred a 
psychiatric disorder in service.

4.  If the psychiatrist finds that the 
veteran did incur a psychiatric disorder 
in service, the claims folder should be 
given to a cardiovascular specialist for 
further review.  The cardiovascular 
specialist should then advance an opinion 
as to the likelihood (likely, at least as 
likely as not, not likely) that such a 
psychiatric disorder caused or 
substantially contributed to the 
veteran's death.  

5.  The reviewing physician(s) should 
provide a complete rationale for any 
conclusions reached.   

6.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


